Citation Nr: 1702319	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  14-35 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the evidence establishes bilateral hearing loss resulted from acoustic trauma in service.

2. Resolving reasonable doubt in the Veteran's favor, the evidence establishes tinnitus resulted from acoustic trauma in service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to these claims.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a chronic condition (e.g., sensorineural hearing loss and tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases (e.g., sensorineural hearing loss and tinnitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (declaring that tinnitus is, in the Court's opinion, an "organic disease of the nervous system").  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has bilateral hearing loss and tinnitus due to acoustic trauma incurred in-service.  The Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates he was a general medical officer and received the Combat Medics Badge.  The RO previously conceded that he was exposed to some level of hazardous noise levels in service due to his combat service.

The Veteran underwent a VA audiological evaluation in March 2012.  He reported constant, bilateral tinnitus that had been present for many years.  The examiner diagnosed tinnitus and bilateral sensorineural hearing loss.  Review of this report indicates that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.

The examiner opined that hearing loss was less likely as not caused by or a result of military acoustic trauma, as there was no shift in hearing sensitivity found between entrance and discharge.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Because the VA examiner's opinion is based solely upon the absence of documented hearing loss upon separation and a lack of a shift in hearing acuity during service, the Board finds the opinion to be of little probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The examiner also opined that it was less likely than not that tinnitus was caused by or a result of military noise exposure, as there were no official military notes in the Veteran's claims file indicating complaints, treatment, or diagnosis of tinnitus while on active duty.

During his September 2016 Board hearing, the Veteran, a physician, testified that he experienced tinnitus since service and that it was at least as likely as not that his hearing loss was due to the conceded combat exposure during service.  Typically, a Veteran is competent to testify as to having tinnitus in service, as it is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Here, because the Veteran is a physician, he also has the education and training to provide a medical opinion related to the etiology of both the tinnitus and the bilateral hearing loss.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for both bilateral hearing loss and tinnitus.  In summary, the Veteran currently has both disabilities and he had acoustic trauma in service.  As to the remaining element, the most probative evidence of record, the Veteran's lay statements and medical opinion as a physician, supports the finding that the hearing loss and tinnitus developed due to this conceded acoustic trauma.  The Veteran has had continuity of symptomatology.  As such, the Board grants the benefits sought.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


